DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-20 are pending. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-17 of U.S. Patent No. 10,674,922. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent ‘922 reads on all the limitations in claim 1 of the instant application. The application claim 1 is broader than the patent claim 1. It is apparent that the more specific patent claim 1 encompasses application claim 1. 
Claim 1 of patent ‘922 reads on claim 2 of instant application.  
Claim 2 of patent ‘922 reads on claim 3 of instant application.  
Claim 3 of patent ‘922 reads on claim 4 of instant application.  
Claim 4 of patent ‘922 reads on claim 5 of instant application.  
Claim 10 of patent ‘922 reads on claim 6 of instant application.  
Claim 11 of patent ‘922 reads on claim 7 of instant application.  
Claim 12 of patent ‘922 reads on claim 8 of instant application.  
Claim 13 of patent ‘922 reads on claim 9 of instant application.  
Claim 14 of patent ‘922 reads on claim 10 of instant application.  
Claim 15 of patent ‘922 reads on claim 11 of instant application.  
Claim 16 of patent ‘922 reads on claim 12 of instant application.  
Claim 6 of patent ‘922 reads on claim 13 of instant application.  
Claim 7 of patent ‘922 reads on claim 14 of instant application.  
Claim 8 of patent ‘922 reads on claim 15 of instant application.  
Claim 9 of patent ‘922 reads on claim 16 of instant application.  
Claim 17 of patent ‘922 reads on claim 17 of instant application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Re Claim 8, the claim language “wherein the data transmitted to the server is accessible to a computer application for use with a user interface” does not structurally or functionally limit claim 7. 
“[A] server” and “a smartphone” are not required by claim 7. Claim 8 also does not tie “a computer application” or “a user interface” to any required structures in claims 1, 6, and 7. Based on para. [0028], the user interface appears to be part of an external device and not part of a device of claim 1. The claim language “wherein the data transmitted to the server is accessible to a computer application for use with a user interface” appears to be an intended use but the intended use language is not tied to any required structures in claims 1, 6, and 7. Therefore, claim 8 does not further limit structurally or functionally the device of claim 1 as set forth in the preamble because the preamble sets forth a device and not a system including the device, a server and a smartphone. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 12, the limitation “the user display is positioned on a computing device remote from the device body configured to transmit information to and receive information from the device for measuring vital signs” is indefinite, because based on the claim language, it appears that “the user display” is not part of “the device” of claim 1 but part of “a computing device remote from the device body”. However, claim 9 requires a user display to be part of the device. Therefore, it is unclear whether the user display is part of the device of claim 1 or whether claim 12 is a system having the device and the user display positioned on a computing device (in this case, the preamble needs to be “a system”). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) in view of Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069).
Re Claim 1, Gemer discloses a device for measuring vital signs of a user comprising: 
a device body configured to be held by the user's left hand (fig. 1, para. [0019], mobile remote alcohol monitoring device 100 that estimate the monitored person’s blood alcohol level and ECG signals); 
one or more sensors for determining vital signs positioned and configured to be contacted by the user's left thumb, wherein the sensors include an ECG contact (fig. 1, para. [0019], second electrode 174 connected to button 114 reads on ECG contact, Gemer discloses that a first electrode 173 and a second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals); and 
a mouthpiece that is coupled to the device body, wherein the mouthpiece includes an ECG contact (fig. 1, para. [0019], a breath inlet component 180 can be a disposable or multiple use conduit of air such as a straw, tube, mask or other device. The breath inlet component 180 can have a first electrode 173 connected thereto. The “first electrode 173” reads on ECG contact. Both the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals.). 
Gemer is silent regarding the ECG electrode on the sensors being ECG+ contact and the ECG electrode on the mouthpiece being ECG- contact and ECGref contact. 
However, Tanabe discloses an electrocardiograph and an electrocardiograph control method capable of recording the electrocardiographic waveform under satisfactory measurement conditions with a simple operation are disclosed (abstract). Tanabe discloses a portable electrocardiograph 1 (fig. 1, 2, para. [0029]). Tanabe discloses that the right end portion of the electrocardiograph 1 including the negative electrode 14 and the neutral electrode 19 makes up a grip for holding the electrocardiograph 1 by the right hand. Also, the left end portion of the electrocardiograph 1 including the positive electrode 16 constitutes a contact section by way of which the electrocardiograph 1 is pressed against the electrode contact portion of the subject (para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer, by placing ECG+ contact on the sensors and ECG- contact and ECGref contact on the mouthpiece, as taught by Tanabe, for the purpose of measuring a potential difference between the positive electrode and the negative electrode (para. [0034], para. [0039]). 
Gemer and Tanabe are silent regarding the sensors including a RED LED, an IR LED, and an optodetector and the mouthpiece including an upper lip optodetector, and an IR LED.
However, Melker discloses a method of utilizing photoplethysmography obtained from a central site and a non-central site to detect a low blood flow or low blood volume condition (abstract) and teaches determining hypovolemia by obtaining a first PPG signal from a central source site of said subject; obtaining a second PPG signal from a non-central site of said subject; and monitoring for a difference between said first PPG signal relative to said second PPG signal (claim 1). Melker discloses that the central source site for a first PPG device is lip (claim 2, para. [0036], [0065], [0066], pulse oximeter across the lip; para. [0009] disclose a pulse oximeter with light source and light detector) and the non-central site for a second PPG device is an extremity of the subject or a finger of the subject (claims 5 and 6; para. [0065], [0066], a pulse oximeter at the finger, para. [0009] disclose a pulse oximeter with light source and light detector). Melker discloses that the pulse oximeter has a red LED and an IR LED (para. [0011], Pulse oximetry includes a sensor, or probe, with light source(s) generating at least two different wavelengths of light, and a detector placed across a section of vascularized tissue such as on a finger, toe, or ear lobe. In a typical system, two distinct wavelength bands, for instance 650-670 nm and 880-940 nm, are used to detect the relative concentrations of oxygenated hemoglobin (oxyhemoglobin) and non-oxygenated reduced hemoglobin, respectively.; para. [0027], In practice each probe emits at least two different light frequencies, such as by light-generating diodes (LEDs), and such emitted light is detected by at least one light detector, such as a photodiode detector.). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe, by adding to the one or more sensors a RED LED, an IR LED, and an optodetector, and adding to the mouthpiece an upper lip optodetector, and an IR LED, as taught by Melker, for the purpose of detecting low blood flow or low blood volume condition by monitoring a difference between PPG signal from a central source site to PPG signal from a non-central site of the subject (claim 1, abstract, para. [0217] and [0218]). 
Re Claim 2, Gemer discloses that the device further comprises a connector for coupling the mouthpiece to the device body (para. [0019] discloses that the breath inlet component 180 can be a disposable or multiple use conduit of air such as a straw, tube, mask or other devices; therefore, there must be a connector for coupling the mouthpiece to the device body), wherein the connector is insulated from saliva (fig. 4, the connecting portion, or the connector, of the breath inlet component 180 and the device body 100 is away from the subject’s mouth), and attached the mouthpiece to the device body both electrically and physically (para. [0019] and fig. 1 discloses that the breath inlet component 180 is physically and electrically connected to the device body 100. They are electrically connected because a first electrode 173 is disposed on the breath inlet component 180 and the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electric circuit enabling the capturing of ECG signals).  
Re Claim 3, Gemer discloses that the device further comprises at least one additional sensor (abstract, an ethanol level sensor; para. [0035], an ethanol level sensor 162) and the device is further configured to simultaneously obtain two or more vital signs selected from a group consisting of breathing rate, blood pressure, temperature, electrocardiogram, pulse rate, blood oxygen levels, blood sugar levels, respiration biochemical analysis, saliva biochemical analysis, and metabolic rate (para. [0019], ECG signal; para. [0022], pulse rate; para. [0035], alcohol level in the breath).  
Re Claim 6, Gemer discloses a a computing device with a non-transitory computer readable medium programmed to store and transmit data related to the vital signs (para. [0009], the reference ECG signal may be stored in the mobile alcohol remote monitoring device; para. [0023], If ECG signals are captured and compared with the reference ECG signals the mobile remote alcohol monitoring device 100 through CPU 140 may determine, to a statistical degree, if the person providing the ECG signals captured is the same person that provided the reference ECG signals stored within the mobile remote alcohol monitoring device 100; para. [0038], CPU 140 may include an ECG analysis unit (not shown) for analyzing the sampled signals with a reference sample previously taken or stored; para. [0045], communication device 130 for transmitting sampling results, including a captured image or a sample ECG signal, triggering alarms regarding alcohol levels and/or regarding location of the monitored person 210. Fig. 3).  
Re Claims 7, 8, and 20, Gemer discloses that the computing device is configured to be networked to a smartphone for transmitting the data to a server for processing, wherein the data transmitted to the server is accessible to a computer application for use with a user interface, wherein the user interface includes a progress indicator (para. [0045], communication device 130 for transmitting sampling results, including a captured image or a sample ECG signal, triggering alarms regarding alcohol levels and/or regarding location of the monitored person 210. Fig. 3; fig. 1, para. [0030] and [0031] discloses wireless connection 270 and 260 to the monitoring center 295 and monitoring device 240; para. [0032], the monitoring center 295 may display the results, or may issue an alarm if the results exceed a threshold). Examiner notes that the claim language “configured to be networked to a smartphone for transmitting the data to a server for processing” is an intended use. The claim language only requires the computing device to have a communication method to transmit data to an external device. 
Re Claim 9, Gemer discloses a user display (para. [0047], user interface unit 110 include a keyboard 111 and a display 112, fig. 6).  
Re Claim 10, Gemer discloses that the user display is configured to show at least one selected from a group consisting of instructions, data acquisition time required, results, and testing being completed (para. [0045], [0061] discloses that display 112 may be an LCD display for displaying messages to the monitored person. Para. [0032] discloses that results of analysis may be sent to the mobile remote alcohol monitoring device 100 or the monitoring center 295, where the results may be displayed). Examiner notes that “the user display” is not recited to be connected to a computing device where the computing device is configured to display information via the user display. Therefore, the user display only needs to be capable of displaying the information, but does not necessarily need to display the information listed in the claim.   
Re Claim 11, Gemer discloses that the user display is incorporated into the device body (para. [0047], user interface unit 110 include a keyboard 111 and a display 112, fig. 6).  
Re Claim 12, Gemer discloses that the user display is positioned on a computing device remote from the device body configured to transmit information to and receive information from the device for measuring vital signs (para. [0032], the monitoring center 295 has a display for displaying results of analysis of data from monitoring device 100; para. [0031], the image, ECG signals, other signals captured, the result of any analysis made, and any other relevant information or data may be transferred via a wireless connection 260 to a wireless antenna 280 and from the wireless antenna 280 to the monitoring center 295 also via a wireless network 191, IP over cables or ADSL.).  
Examiner notes that based on the claim language, it appears that “the user display” is not part of “the device” of claim 1. In that case, “the device” and “the user display” together would be a system. 
Re Claim 17, Gemer as modified by Tanabe and Melker discloses the non-transitory computer readable medium is encoded with one or more computer programs, the one or more computer programs including: 
	an ECG detecting module in communication with the ECG- contact, the ECG+ contact, and the ECGref contact, the ECG detecting module configured to monitor an ECG waveform (Gemer, para. [0019], Both the first electrode 173 and the second electrode 174 are connected to CPU 140 to form an electrical circuit enabling the capturing of ECG signals, para. [0059]; Tanabe, para. [0032], [0034], measuring ECG signal using ECG+ contact, ECG- contact, ECG ref). 
	Gemer and Tanabe are silent regarding one or more computers for obtaining a measurement of blood pressure, the one or more computer programs including an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate; and a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate.  
	However, Melker further discloses one or more computers for obtaining a measurement of blood pressure (para. [0140], blood pressure estimates based on transit time differences and/or other related parameters. The monitoring system may receive signals from separate probes or sensors to assess blood pressure values, which optionally may be compared (either simultaneously or separately) with blood pressure estimates based on signals received from each of the probes determining arterial blood oxygen saturation and vascular perfusion/resistance of a patient), the one or more computer programs including:
an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate (claim 7 recites a decrease of said second PPG signal relative to said first PPG signal indicates a low blood flow/low blood volume condition in the subject; para. [0113], [0120], measuring pulse oximetry and/or PPG properties of the blood flow in vascularized tissue positioned between two light sources and light detectors; para. [0213], [0217], [0218], PPG signal can indicate change in blood flow); and 
a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate (claim 19, software in said computer for estimating blood pressure through analysis of pulse time delay between said at least two sites; para. [0022], [0029], [0044], a monitoring system that can be used as a multi-probe pulse oximeter to monitor blood oxygen saturation differences, pulse transit time differences, or blood pressure, or any combination thereof, para. [0076], [0140], blood pressure measurement (by measurement of pulse transit time to a second site)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by configuring the one or more computers for obtaining a measurement of blood pressure to include an IR LED detecting module in communication with the RED LED, the IR LED, and the optodetector of the device body and the IR LED and the upper lip optodetector of the mouthpiece, the IR LED detecting module configured to monitor a lip blood volume, a lip blood flow rate, a thumb blood volume, and a thumb blood flow rate; and a blood pressure calculation module configured to monitor a lip blood flow duration and a thumb blood flow duration and to compare the lip blood flow duration and the lip blood flow rate to the thumb blood flow duration and the thumb blood flow rate, as taught by Melker, for the purpose of measurement of blood pressure (para. [0076], [0140]).
Examiner notes that the details of blood pressure calculation based on pulse transmit time are disclosed by McCombie (US 2016/0345844) in para. [0025]-[0030]. 
  
Claims 4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Shalon et al. (US 2006/0064037), hereinafter “Shalon”. 
Re Claims 4 and 13-16, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 3. 
Gemer, Tanabe, and Melker are silent regarding the at least one additional sensor comprises at least one selected from a group consisting of a microphone and thermocouple, a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone, and a high-dynamic range analog to digital converter. 
However, Shalon discloses a device for measuring vital signs (para. [0336], [0088]-[0091]) and teaches a microphone (para. [0229], [0337]) and a temperature sensor (para. [0229]). Shalon discloses a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone (para. [0117], Microphones in different positions or orientations can be tuned to detect sounds originating within the user's body as opposed to ambient sounds surrounding the user. Software can be used to select which microphone is given priority for data collection and analysis based on the situation. Each microphone can be optimized to receive a specific range of sound frequencies corresponding to the signal to be measured. The sensing element can be designed to be sensitive to a wide range of frequencies of the acoustic energy generated in the head region, ranging from approximately 0.001 hertz up to approximately 100 kilohertz. The sensing element can be sensitive to just a narrow range of frequencies and a multiplicity of sensing elements used to cover a broader range of frequencies; para. [0254], [0271]-[0273]). Shalon further discloses a high-dynamic range analog to digital converter (para. [0383], all of a subject's data was put in a single audio file at a sampling rate of 16 KHz with 16 bits of precision. A sampling rate of 8 KHz. may be used with no significant loss in performance; para. [0427], analog-digital converter; para. [0254], An automatic gain control system can be used to adjust the input gain guaranteeing a good use of the dynamic range while preventing clipping of the signal. The normalized signal is digitized using an analog-to-digital converter with a precision of 16 bits and a sampling rate of 8,000 Hz, para. [0271]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding a microphone, a pair of microphones having different sensitivities, the microphone being configured with variable sensitivity, wherein the microphone further comprises a high-dynamic range microphone, as taught by Shalon, for the purpose of measuring heart activity, respiratory activity, chewing activity, and physical activity (para. [0088]-[0091], para. [0117]-[0121), [0284]) and optimizing the microphones to receive a specific range of sound frequencies corresponding to a signal to be measured (para. [0117]); by adding a high-dynamic range analog to digital converter, as taught by Shalon, for the purpose of preprocessing the signals to be analyzed (para. [0383]). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Ganshorn (US 2007/0161918). 
Re Claims 4 and 5, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 3. 
Gemer as modified by Tanabe and Melker is silent regarding the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body.  
However, Ganshorn discloses a device for measuring vital signs for a user (abstract, impedance of a patient’s respiratory tract) and teaches the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body (abstract, para. [0030], electroacoustic transducer 1, para. [0031], microphone components 3b, which is used to detect characteristics of the patient’s breathing; fig. 1 shows that the mouthpiece and the microphone 3b are connected to CPU 5). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding the at least one additional sensor comprising at least one selected from a group consisting of a microphone and thermocouple, wherein the microphone is positioned on the device body, as taught by Ganshorn, for the purpose of measuring impedance of a patient’s respiratory tract (abstract, para. [0014]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Ganshorn (US 2007/0161918) and Farrell (US 2010/0095959). 
Re Claim 18, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claims 1 and 6. 
Gemer as modified by Tanabe and Melker is silent regarding the non-transitory computer readable medium being encoded with one or more computer programs for obtaining a measurement of lung function, the one or more computer programs including: 
a microphone signal processing module in communication with a microphone, the microphone signal processing module configured to: 
extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation; 
identify an amplitude of the microphone signal; 
identify a flow rate from the amplitude of the microphone signal; and 
integrate the flow rate with respect to time to obtain a volume inhaled or exhaled.  
However, Ganshorn discloses a device for measuring vital signs for a user (abstract, impedance of a patient’s respiratory tract) and teaches the non-transitory computer readable medium being encoded with one or more computer programs for obtaining a measurement of lung function (fig. 1, CPU 5, para. [0031], computer unit), the one or more computer programs including: 
a microphone signal processing module in communication with a microphone (para. [0008]), the microphone signal processing module configured to: 
extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation (para. [0008] discloses filtering, rectification and smoothing of the analog voltage signal from a microphone; para. [0008] discloses the respiratory frequency ranges 0.2 to 0.3 Hz, which is low frequency); 
identify an amplitude of the microphone signal (para. [0010], pressure sensor permits measurement of mouth pressure, volume flow rate is measured by means of the pneumatograph; para. [0014], The mechanical oscillation system serves as impulse (loudspeaker) and generates the volume flow dV/dt; para. [0008]); 
identify a flow rate from the amplitude of the microphone signal (para. [0014]), The mechanical oscillation system, which serves as impulse (loudspeaker) and generates the volume flow dV/dt; para. [0008]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by configuring the non-transitory computer readable medium to be encoded with one or more computer programs for obtaining a measurement of lung function, the one or more computer programs including: a microphone signal processing module in communication with a microphone, the microphone signal processing module configured to: extract by low-pass filtering a rectified microphone signal from a patient inhalation or exhalation; identify an amplitude of the microphone signal; and identify a flow rate from the amplitude of the microphone signal, as taught by Ganshorn, for the purpose of measurement of impedance of a patient’s respiratory tract (abstract, para. [0014]). 
Ganshorn is silent regarding the microphone signal processing module configured to integrate the flow rate with respect to time to obtain a volume inhaled or exhaled. 
However, integration of the flow rate (of inhale or exhale) with respect to time to obtain volume inhaled or exhaled is a well-known mathematical concept. 
Farrell teaches a device for ramped control of continuous positive airway pressure treatment and teaches microphone as a differential pressure sensor (para. [0024], [0025]), where the breathing signal is processed to give information on breathing rate, flow rate and volume per breath (para. [0042], abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe, Melker, and Ganshorn, by configuring the microphone signal processing module to integrate the flow rate with respect to time to obtain a volume inhaled or exhaled, since it is well known mathematical concept, for the purpose of analyzing breathing pattern (Farrell, para. [0046]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gemer (US 2013/0035602) as modified by Tanabe et al. (US 2004/0260190), hereinafter “Tanabe”, and Melker (US 2012/0078069) and in further view of Valkhof et al. (US 2008/0243023). 
Re Claim 19, Gemer as modified by Tanabe and Melker discloses the claimed invention substantially as set forth in claim 1. 
Gamer, Tanabe, and Melker are silent regarding the mouthpiece including an ID resistor including a random value. 
However, Valkhof discloses a device for preventing bruxism including a mouthpiece (abstract, fig. 2 carrier 1) which is intended for receiving in a mouth of a user and which includes at least a part of an electronic bio-feedback system (abstract). Valkhof teaches the mouthpiece (carrier 1) having a connecting cable 3 including an ID resistor including a random value (para. [0028], Cable 3 is connected by means of a connector (not shown) to a base station comprising the control unit. An electrical resistor is herein integrated into the connector which has a value chosen relatively at random from a countable series of for instance 50 different values) for the purpose of carrying out a sufficiently reliable verification that a correct carrier is coupled during synchronizing of the device by taking the value and comparing it to the stored value (para. [0028]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Gemer as modified by Tanabe and Melker, by adding to the mouthpiece an ID resistor including a random value, as taught by Valkhof, for the purpose of carrying out a sufficiently reliable verification that a correct mouthpiece is coupled to the device body during synchronizing of the device by taking the value of the resistor and comparing it to the stored value (para. [0028]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.V.H./
Vynn Huh, May 6, 2022Examiner, Art Unit 3792     

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792